DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	 Applicant's election with traverse of claims 1-20 in the reply filed on October 20, 2021 is acknowledged. Applicant elects Group II, Claims 9-20, with traverse.  The traversal is on the ground(s) that independent claim 1 and independent claim 16 include nearly identical limitations and have been placed in separate groups. If the examiner is going to search for claim 16, there is no reason why the examiner should not also be able to search for claim 1. While there are distinctions between the claims, those distinctions are not meaningfully burdensome on the examiner. The applicant’s traversal of the election restriction is found to be persuasive. The Election Restriction is withdrawn. Claims 1-20 are currently pending.
 	
Continuation
 3. 	This application is a continuation Application of U.S. Application No.15/698,466 filed 09/07/2017, now U.S. Patent No. 10/733,579.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this 


 					Double Patenting4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 	Claims 1 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10/733,579. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims center around details about determining the tendency of a pseudonym to affect buzz levels in a forum. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)). 	

 				Claim Rejections - 35 USC §101
5. 	35 U.S.C. 101 reads as follows:

 	of this title.
6. 	Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
 	In this case, claims 9-13 are directed to a method for identifying an available part in a self-service recycling system, which falls within the statutory category of a process (Step 1: YES).
	In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
 	In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).

	generating, by a server, a geofence around a salvage yard; 
receiving, by the server, a request from a mobile device of a searching user, the request includes parameters associated with parts of a type of automobile, wherein the request further includes an identifier with a code associated with the parameters;  
determining, by the server, that the parts of the type of automobile associated with the code are within a parts database; 
determining, by the server via the parts database, that the parts of the type of automobile are located at the salvage yard; -3- 
154221652.1Amendment and Response to Office Action of September 2, 2021 transmitting, by the server, locations of the parts within the salvage yard to the mobile device of the searching user; and 
generating, by the server, an inventory alert on the mobile device of the searching user, wherein the inventory alert indicates to the searching user that the parts are located at the salvage yard.
	The recited limitations, as drafted, are directed to processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing system” for receiving request information, and transmitting the request information to a mobile device, nothing in the claim element precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion). For example, the claims encompasses a person manually generating an 
 	In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
 	Beyond the abstract idea, claim 1 recites the additional elements of “a server”, a “database” and a “mobile device”. The Specification discloses these additional elements at a high level of generality including at least one processor and at least one computer- readable medium (see paragraphs 0049-0050 of specification), which are no more than generic computer components that invoked as tools to perform generic computer functions (e.g., receiving, transmitting). Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements for “receiving, sending request information and generating  an inventory alert on a mobile device of a searching user” do not include particular technological implementations for performing these functions.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(1) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer 
	In Step 2B of Alice, it is "a search for an ‘inventive concept’ —1.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” /d. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
 	The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B.
 	Claim 9 recites the additional elements of ““a server”, a “database” and a “mobile device”. The additional elements disclosed in the Specification are recited at a high level of generality, which are no more than generic computer components that invoked as tools to automate and/or implement the abstract idea. At best, the computing system may perform the steps of receiving, transmitting data and generating inventory data to a mobile device. However, the function of receiving and sending (transmitting) has been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) CII) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends 
	The dependent claims do not cure this deficiency.
	Claim 10 recites further limitations that limit the abstract idea by analyzing, market demand of the parts of the type of automobile located at the salvage yard, and transmitting the market demand to the searching user.  
 	Claim 11 recites further limitations that limit the abstract idea by reciting wherein the code is any of a quick response code, a barcode, or any combination thereof.  
 	Claim 12 recites further limitations that limit the abstract idea by receiving from a third-party provider, an inventory list indicating current inventory of the parts of the type of automobile; and updating, the parts with the current inventory of the parts of the type of automobile.  
 	Claim 13 recites further limitations that limit the abstract idea by reciting wherein the salvage yard is a first salvage yard, the method further comprising: determining, via 
	Claim 14 recites further limitations that limit the abstract idea by generating, a searching user a graphical user interface screen configured to facilitate private messages between the searching user and a seller -4- 154221652.1Amendment and Response to Office Action of September 2, 2021associated with the salvage yard, wherein graphical user interface is further configured to facilitate an exchange of payment between the searching user and the seller.
	Claim 15 recites further limitations that limit the abstract idea by determining, the parts of the type of automobile are located at a second salvage yard, wherein the parts database includes parts that located in the second salvage yard, generating, by the server, a second geofence around the second salvage yard; and transmitting, the location of the parts in the second salvage yard to the searching user.
	For the foregoing reasons, claims 9-15 cover subject matter that is judicially-excepted from patent eligibility under § 101.

Allowable Subject Matter
7. 	Claims 1-8, 16-20 would be allowable if overcome the double patenting rejection. Claims 9-15 would be allowable if overcome the double patenting and the 101 rejections

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623